     Case 3:20-cv-00194-MMD-CLB Document 9 Filed 08/18/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DANIEL JUAREZ,                                     Case No. 3:20-cv-00194-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8

9     DR. HANF, et. al.,
                                 Defendants.
10

11

12          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

13   1983 by state prisoner Daniel Juarez. On July 6, 2020, this Court issued an order directing

14   Plaintiff to file his updated address with this Court within thirty days. (ECF No. 8.) The

15   thirty-day period has now expired, and Plaintiff has not filed his updated address or

16   otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the exercise

18   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

19   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

20   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

21   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

22   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

24   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41

25   (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to

26   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th

27   Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779

28   F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply
     Case 3:20-cv-00194-MMD-CLB Document 9 Filed 08/18/20 Page 2 of 3


1    with local rules).

2             In determining whether to dismiss an action for lack of prosecution, failure to obey

3    a court order, or failure to comply with local rules, the court must consider several factors:

4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

7    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

8    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

9             In the instant case, the Court finds that the first two factors, the public’s interest in

10   expeditiously resolving this litigation and the Court’s interest in managing the docket,

11   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

12   in favor of dismissal, since a presumption of injury arises from the occurrence of

13   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

14   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy

15   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor

16   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

17   the court’s order will result in dismissal satisfies the “consideration of alternatives”

18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

19   at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court

20   within thirty days expressly stated: “It is further ordered that, if Plaintiff fails to timely comply

21   with this order, the Court shall dismiss this case without prejudice.” (ECF No. 8 at 2.) Thus,

22   Plaintiff had adequate warning that dismissal would result from his noncompliance with

23   the Court’s order to file his updated address within thirty days.

24            It is therefore ordered that this action is dismissed without prejudice based on

25   Plaintiff’s failure to file an updated address in compliance with this Court’s July 6, 2020,

26   order.

27            It is further ordered that the application to proceed in forma pauperis (ECF No. 5)

28   is denied as moot.

                                                      2
     Case 3:20-cv-00194-MMD-CLB Document 9 Filed 08/18/20 Page 3 of 3


1           It is further ordered that the Clerk of Court enter judgment accordingly and close

2    this case. No other documents will be filed in this closed case.

3           DATED THIS 18th day of July 2020.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
